HARDIN, P. J.
The plaintiff seeks to restrain the board of health ©f the city of Rochester from taking any action declaring the contract set out in the complaint canceled or annulled, and from taking any *787other action in the premises tending to terminate plaintiff’s rights under said contract, and asks that a temporary injunction issue out of this court restraining the defendants from taking any action declaring the contract set out in the complaint herein canceled or annulled.
The complaint does not state any satisfactory grounds for restraining the action of the board of health which was expressly authorized in the contract to be taken. Ho sufficient facts are stated in the complaint to warrant the court in finding that the plaintiff would suffer irreparable injury. If an unauthorized cancellation should take place, the plaintiff could seek what remedy he is justly entitled to, for money due for damages which he might suffer, in an action at law. If the defendants should cause a wrongful cancellation, or breach of the contract, no reason is suggested why a compensation in money damages may not be made in an action at law. Besides, the opinion of Hash, J., delivered at special term, satisfactorily states the reasons why the plaintiff is not entitled to recover in this action.
Judgment affirmed, with costs. All concur.